Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hay Yeung Cheung on 16 February 2021.
The application has been amended as follows: 

In the Claims

	In claim 1, line 4, change “a coupling cover” to ---an elongated coupling cover--- and after “member” insert ---in a height direction of the coupling cover---,
Line 10, change “coupling hole” to ---coupling through-hole---,
Line 12, change “coupling hole” to ---coupling through-hole---,
Line 14, change “coupling hole” to ---coupling through-hole---,
Line 15, change “coupling hole” to ---coupling through-hole---,
Line 16, change “coupling hole” to ---coupling through-hole---.


	In claim 19, change “is attached to/detached from” to ---can be attached to and detached from---.
	In claim 28, line 4, after “surface” insert ---during assembly---.
	
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The claimed invention defines over the closest prior art, for example to Kim ‘241, in at least that an extended plate of the spoiler includes both a coupling protrusion thereon adjacent to a through-hole therein for engaging a coupling protrusion and adjacent coupling through-hole in the coupling cover to immovable fix the spoiler to the coupling cover.  Further, the claimed coupling cover is configured to be fastened to the elastic member in a height direction of the coupling cover.  Kim fails to disclose either.  Note that the equivalent coupling cover of Kim is assembled to the elastic member in a longitudinal direction of the coupling cover and not a height direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        


GKG
17 February 2021